Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22-February-2021 (including amendments filed on 22-January-2021) has been entered.
 
Response to Amendment
In response to the Final Office Action of 23-November-2020, applicant submitted an AFCP2.0 request with new amendments on 22-January-2021. Examiner performed a cursory search, per the AFCP2.0 program, and identified new prior art which would teach the limitation introduced by the amendments, which was communicated to applicant’s representative in an Examiner Initiated Interview on 08-February-2021. Applicant has now filed a Request for Continued Examination submitted on 22-February-2021, asking that the amendment submitted on 22-January-2021 be entered and considered. A summary of the amendment follows.
In the amended claims submitted on 22-January-2021, applicant has modified independent claims 1, 5 and 6 by adding the following new limitation at the end of each: “wherein at least two read voltages are sequentially applied to the selected word line, regardless of whether an error is detected”. Examiner notes that this new limitation is fully supported by the specification and drawings submitted with the application.

Response to Arguments
Examiner has fully considered applicant’s arguments, but does not find them persuasive.
In response to the Final Office Action of 23-November-2020, applicant submitted an AFCP2.0 request with new amendments on 22-January-2021. With that request, applicant argued that, based on an Applicant Initiated Interview conducted on 14-January-2021, the proposed new amendment would overcome the U.S.C. 102 rejection of claims 1-6 in the Final Office Action of 23-November-2020. Examiner agrees that the amendments do make the U.S.C. 102 rejection moot, however examiner notes that the addition on the new limitations into the claims opens the examination of the claims to the application of new art. As a result, examiner respectfully disagrees with the conclusion that the claims are now allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20130024743 (Sharon et al.) [herein “Sharon”], in view of U.S. Patent Publication 20140043903-(Ok et al) [herein “Ok”].
Regarding claim 1 –
	Sharon teaches a semiconductor memory device configured to read data stored in a selected logical page among a plurality of logical pages by applying different read voltages to a selected word line corresponding to the selected logical page; “the flash memory may include storage elements that are arranged to be accessible via a word line. Each storage element may be programmed to be in one of M possible states by adjusting a threshold voltage of the flash memory cell to be within a particular voltage range of M defined voltage ranges. This enables each storage element to store log2(M) bits and sets a correspondence between the set of M voltage ranges and the set of M strings where each of the strings contains log2{M) bits. Each particular voltage range corresponds to a specific string. The word line is also considered as a page for writing multiple strings, each of the strings of length log2(M), and the word line may be partitioned into logical pages, where each logical page is the place of a specific bit. For example, an MLC flash memory with M=8 states can store 3 bits per cell. Each bit of the three bits may correspond to a different logical page of data stored at the word line.” (Page 2, Paragraph [0039])
	Sharon also teaches and a controller Sharon (Fig 30 – Item 3006 “Controller”).
	In addition, Sharon teaches configured to perform an operation for detecting and correcting an error of the data whenever each of the read voltages is applied to the selected word line (Fig 23) and “Assuming that an error rate of a logical page is low enough, the data encoded within a sub-code can be retrieved by reading a single page, requiring an average of only (M-1)/ log2(M) sense operations and providing short reading latency. In case of a decoding failure resulting from a number of errors occurring in the sub-code that exceeds an error correction capability of the sub-code, several actions may be taken.” (Page 3, Paragraph [0040]).
Sharon also teaches wherein, during a read operation on a logical page, an error in data read from the logical page is both detected and corrected at least twice, when a plurality of voltages is applied to the selected word line, “In case of a decoding failure resulting from a number of errors occurring in the sub-code that exceeds an error correction capability of the sub-code, several actions may be taken. These actions may include any combination of the following: 1) Adjusting reading thresholds and re-reading the single page of data with the adjusted thresholds…” (Page 3, Paragraphs [0040]-[0041]).
wherein at least two read voltages are sequentially applied to the selected word line, regardless of whether an error is detected.
Ok, however teaches wherein at least two read voltages are sequentially applied to the selected word line, regardless of whether an error is detected, (Fig, 20, Item S110-1, “SEQUENTIALLY CHANGE READ VOLTAGE LEVEL AND READ DATA FROM STORAGE REGION TO WHICH FIRST ERROR CORRECTION RATE IS APPLIED AT EACH OF READ VOLTAGE LEVELS”.
Sharon and Ok are analogous art because they are both directed to techniques for improved read performance of Non-Volatile Memories (NVM). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the error characterization techniques of Sharon with the read-voltage sampling algorithm of Ok in order to provide improved error detection and prevention capability for NVM.

Regarding claim 2 –
	Sharon teaches wherein the semiconductor memory device is configured to read the data by performing logical page read operations respectively corresponding to the logical pages, “the flash memory may include storage elements that are arranged to be accessible via a word line. Each storage element may be programmed to be in one of M possible states by adjusting a threshold voltage of the flash memory cell to be within a particular voltage range of M defined voltage ranges. This enables each storage element to store log2(M) bits and sets a correspondence between the set of M voltage ranges and the set of M strings where each of the strings contains log2{M) bits. Each particular voltage range corresponds to a specific string. The word line is also considered as a page for writing multiple strings, each of the strings of length log2(M), and the word line may be partitioned into logical pages, where each logical page is the place of a specific bit. For example, an MLC flash memory with M=8 states can store 3 bits per cell. Each bit of the three bits may correspond to a different logical page of data stored at the word line.” (Page 2, Paragraph [0039])

Regarding claim 3 –
	Sharon teaches wherein at least two of the logical page read operations have different bit error rates, “if a bit error rate of the lower page is p then a bit error rate of the middle page is also p. If cell states are determined as threshold voltage ranges that are distributed uniformly over a voltage band, a bit error rate of the upper page is (3/2)*p because both the lower and middle pages have two transitions from Oto 1, while the upper page has three transitions. Therefore, the lower and middle pages have a same reliability and the upper page has a lower reliability.” (Page 6, Paragraph [0082]).

Regarding claim 4 –
	Sharon teaches wherein different read voltage sets are used for performing the logical page read operations for different logical pages, “for an MLC flash memory with three bits per cell (3-BPC) reading, two more sense operations may be taken for each of the seven read thresholds to obtain two soft bits. The first sense operation (for each of the seven read thresholds) is done with a read voltage which is slightly lower than the read threshold, and the second sense operation is done with a read voltage which is slightly higher than the read threshold. A set of 21 sense operations may be employed in order to obtain higher resolution information to the controller. In the 3-BPC example, a total of five pages may be sent from the flash memory to the controller in order to decode the data.” (Page 20, Paragraph [0247]).

Regarding claim 5 –
Sharon teaches selecting one of a plurality of word lines, (Fig 30 – Item 3008 “Read Circuitry”) and “the read circuitry 3008 may populate the latches 3010 with read data, the soft bit circuitry 3012 may generate the SB1 data, and the HB and SB1 data are sent to the controller 3006” (Page 23, Paragraph [0270]).
Sharon also teaches performing read operations on the selected word line using a plurality of read voltages, “However, when a request is received at the memory 3004 to read a single logical page, such as the logical page corresponding to HB2, the read circuitry 3008 may operate to perform sensing at fewer than all reference voltages. For example, HB2 may be read using sensing voltages BR and FR (as per the mapping example in table 2604 of FIG. 26) without using sensing voltages AR, CR, DR, ER, and GR.”(Page 23, Paragraph [0274]).
Additionally, Sharon teaches and performing an operation for both detecting and correcting an error in data stored in memory cells connected to the selected word line with respect to each of the read operations, (Fig 23) and “Assuming that an error rate of a logical page is low enough, the data encoded within a sub-code can be retrieved by reading a single page, requiring an average of only (M-1)/ log2(M) sense operations and providing short reading latency. In case of a decoding failure resulting from a number of errors occurring in the sub-code that exceeds an error correction capability of the sub-code, several actions may be taken.” (Page 3, Paragraph [0040]).
at least twice, when a plurality of voltages is applied to the selected word line “In case of a decoding failure resulting from a number of errors occurring in the sub-code that exceeds an error correction capability of the sub-code, several actions may be taken. These actions may include any combination of the following: 1) Adjusting reading thresholds and re-reading the single page of data with the adjusted thresholds…” (Page 3, Paragraphs [0040]-[0041]).
Sharon does not teach wherein at least two read voltages are sequentially applied to the selected word line, regardless of whether an error is detected.
Ok, however teaches wherein at least two read voltages are sequentially applied to the selected word line, regardless of whether an error is detected, (Fig, 20, Item S110-1, “SEQUENTIALLY CHANGE READ VOLTAGE LEVEL AND READ DATA FROM STORAGE REGION TO WHICH FIRST ERROR CORRECTION RATE IS APPLIED AT EACH OF READ VOLTAGE LEVELS”.
Sharon and Ok are analogous art because they are both directed to techniques for improved read performance of Non-Volatile Memories (NVM). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the error characterization techniques of Sharon with the read-voltage sampling algorithm of Ok in order to provide improved error detection and prevention capability for NVM.
	
Regarding claim 6 –
	Sharon teaches selecting a word line connected to memory cells in which data are stored in a plurality of logical pages, (Fig 21 – Item 2140 “3-Bit MLC WL read from the Memory 2104”) and (Fig 23 – Item 2302 “Read a group of storage elements to retrieve a first representation of a first group of bits and first ECC parity bits at a first logical page that is within a physical page of an MLC memory and to retrieve a second representation of a third group of bits and second ECC parity bits at a second logical page that is within the physical page of the MLC memory”).
	Sharon also teaches selecting one of the plurality of logical pages, (Fig 21 – Item 2140 “3-Bit MLC WL read from the Memory 2104”) and (Fig 23 – Item 2302 “Read a group of storage elements to retrieve a first representation of a first group of bits and first ECC parity bits at a first logical page that is within a physical page of an MLC memory and to retrieve a second representation of a third group of bits and second ECC parity bits at a second logical page that is within the physical page of the MLC memory”).
	In addition, Sharon teaches performing read operations on the selected logical page using a plurality of read voltages, “However, when a request is received at the memory 3004 to read a single logical page, such as the logical page corresponding to HB2, the read circuitry 3008 may operate to perform sensing at fewer than all reference voltages. For example, HB2 may be read using sensing voltages BR and FR (as per the mapping example in table 2604 of FIG. 26) without using sensing voltages AR, CR, DR, ER, and GR.”(Page 23, Paragraph [0274]).
	Sharon also teaches and performing an operation for both detecting and correcting an error of the data stored in the memory cells for each of the read operations on the selected logical page, (Fig 23) and “Assuming that an error rate of a logical page is low enough, the data encoded within a sub-code can be retrieved by reading a single page, requiring an average of only (M-1)/ log2(M) sense operations and providing short reading latency. In case of a decoding failure resulting from a number of errors occurring in the sub-code that exceeds an error correction capability of the sub-code, several actions may be taken.” (Page 3, Paragraph [0040]).
	In addition, Sharon teaches at least twice, when a plurality of voltages is applied to the selected word line, “In case of a decoding failure resulting from a number of errors occurring in the sub-code that exceeds an error correction capability of the sub-code, several actions may be taken. These actions may include any combination of the following: 1) Adjusting reading thresholds and re-reading the single page of data with the adjusted thresholds…” (Page 3, Paragraphs [0040]-[0041]).
Sharon does not teach wherein at least two read voltages are sequentially applied to the selected word line, regardless of whether an error is detected.
Ok, however teaches wherein at least two read voltages are sequentially applied to the selected word line, regardless of whether an error is detected, (Fig, 20, Item S110-1, “SEQUENTIALLY CHANGE READ VOLTAGE LEVEL AND READ DATA FROM STORAGE REGION TO WHICH FIRST ERROR CORRECTION RATE IS APPLIED AT EACH OF READ VOLTAGE LEVELS”.
Sharon and Ok are analogous art because they are both directed to techniques for improved read performance of Non-Volatile Memories (NVM). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the error characterization techniques of Sharon with the read-voltage sampling algorithm of Ok in order to provide improved error detection and prevention capability for NVM.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111